DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 5-12, 14-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10540492 has been reviewed and is accepted. The terminal disclaimer has been recorded.
        			         Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 

The rejections of claim 1 under 35 USC 112(b) has been withdrawn due to cancellation of the claim.

    Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 03/12/2021
The application has been amended as follows:

Claim 1 (Canceled)
2. (Amended herein) A computer-implemented method of authenticating a permitted use of a computer device, the method comprising the following steps:
(a) A user possessing the computer device comprising 
a microchip, a display and data that is only accessed by the user after authentication that the user knows a password; 
which can be deconstructed into multiple ; 
which can only be reconstructed into the password ;
whereby selection of the pfragments in the specific order demonstrates knowledge of the password code; 

Wherein at least two or more pfragments are displayed to the user; 
Wherein at least one pfragment is displayed with at least one 3D visual element;
Wherein the 3D visual element comprises 3D distortion of at least one pfragment wherein the 3D visual element is elongated on at least one axis of X, Y, and Z;
(c) The user selecting two or more pfragments in a selected order from the presentation on the display; 
(d) The computer device verifying the pfragments selected by the user and the order of the pfragment selection by the user is the pfragments of step a and the specific order of step a which demonstrates knowledge of the password code; 
(e) The computer device permitting access to the user to the data which is only accessed by the user after authentication.
3. (Amended herein) The 
4. (canceled) 

6. (Amended herein) The 
7. (Amended herein) The 
8. (Amended herein) A computer-device capable of authenticating a user comprising:
 a microchip and a display;
wherein the microchip and the display are electronically coupled together;
wherein the computer-device only authenticates a user if the user demonstrates knowledge of a password;
wherein the password is deconstructed into at least three pfragments;
wherein computer-device is configured to display the at least three pfragments on the display;
deconstructed a correct order to reconstruction the password;
Wherein a pointer on the display indicates tracing a path that indicates the identification of the pfragments and the order of the pfragments selected;
Wherein, upon recognizing the user correctly identified all the deconstructed 
Wherein  through identification of pfragments to reconstruct the password, the computer-device authenticates the user.
9. (Amended herein) The computer-device ed.
one pfragment is 
11. (Amended herein) The computer-device one pfragment is 
12. (Amended herein) The computer-device one pfragment is 
13. (Canceled) 
14. (Amended herein) The computer-device  claim 8 
15. (Amended herein) The computer-device claim 8 

17. (Amended herein) A 

(a) A user possessing the computer device comprising: 
a microchip, a display and data that is only accessed by the user after authentication that the user knows a password 
(b) The computer device presents first element options comprising, at least two pfragment and at least one decoy element, to the user on the display in a dynamically obfuscated method; 
(c) The user selects the at least two pfragments 
	Wherein, upon the user selecting  any of the pfragments, the computer device presents at least one additional element options;
Wherein, the user through the selection of pfragments of the additional option reconstructs the password deconstructed in step (a) in the correct order;
(d) The computer device verifies that the  pfragments selected from first element options and the additional element options by the user and the order of the pfragment selection by the user are the pfragments of step (a) and is the specific order of step (a) which demonstrate knowledge of the password
(e) The computer device permits 
18. (Amended herein) The 
19. (Amended herein) The 
20. (Amended herein) The 


				    Allowable Subject Matter
Claims 2, 3, 5-12, 14-21 are allowed.

				    Reason for allowance 
The claims of the instant application are substantially similar to the claimed invention of parent application 15/583996, now patent no. 10540492. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 08/02/2019 for parent application 15/583996 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493